DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 2-14 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 2: A digital mixer stage for producing in each case a beat signal from the digitized motor voltage signals supplied on the input side and from a demodulation frequency, wherein the respective beat signal represents the effective value of the demodulated motor voltage signals; and a classification stage to produce, from the two beat signals, the actuating signals for the downstream actuating device of the actuator including remaining claim limitations. 
As per independent claim 7: A digital mixer stage for producing in each case a beat signal from the two digitized motor voltage signals supplied on the input side wherein the respective beat signal represents the effective value of the demodulated motor voltage signals, and the signal evaluation unit comprises a classification stage to produce, from the two beat signals, the actuating signals for the downstream actuating device of the actuator including remaining claim limitations. 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846